       Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 1 of 30




                    UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF PENNSYLVANIA

SSN HOTEL MANAGEMENT, LLC         :
                                  :
     AND                          :
                                  :
SSN VOORHEES, LLC D/B/A HOLIDAY   :
INN EXPRESS                       :       CIVIL ACTION NO.
                                  :
     AND                          :
                                  :
SSN WEST ATLANTIC CITY, LLC       :
D/B/A COMFORT INN WEST ATLANTIC   :
INN                               :
                                  :
     AND                          :
                                  :
SAHAJ ANAND REHOBOTH              :
HOSPITALITY, LLC D/B/A AMERICAN   :
INN                               :
                                  :
     AND                          :
                                  :
SHREE SWAMI NARAYAN, LLC D/B/A    :
RED ROOF INN AND SUITES           :
                                  :
     AND                          :
                                  :
SSN ABSECON, LLC D/B/A DAYS INN   :
ABSECON                           :
                                  :
     AND                          :
                                  :
SSN HERSHEY, LLC D/B/A INN AT     :
CHOCOLATE AVENUE                  :
                                  :
     AND                          :
                                  :
SSN WILLIAMSPORT, LLC D/B/A RED   :

                                      1
       Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 2 of 30




ROOF INN WILLIAMSPORT                :
                                     :
     AND                             :
                                     :
AKSHAR HOSPITALITY, LLC D/B/A        :
HAMPTON INN-SWEDESBORO               :
                                     :
     AND                             :
                                     :
GHANSHYAM HOSPITALITY, LLC           :
D/B/A HAMPTON INN LINDEN             :
                                     :
     AND                             :
                                     :
NILKANTH HOSPITALITY, LLC D/B/A      :
HOME2 HILTON KOP                     :
                                     :
     AND                             :
                                     :
SAHAJ HOSPITALITY LLC D/B/A          :
RESIDENCE INN COLLEGEVILLE           :
                                     :
     AND                             :
                                     :
SHREE HOSPITALITY, LLC D/B/A         :
HAMPTON INN                          :
                                     :
     AND                             :
                                     :
SHRIJI HOSPITALITY, LLC D/B/A        :
FAIRFIELD INN & SUITES               :
                                     :
     AND                             :
                                     :
SSN CHRISTIANA, LLC D/B/A FOUR       :
POINTS BY SHERATON                   :
                                     :
     AND                             :
                                     :
SSN EGG HARBOR, LLC     D/B/A DAYS   :
                                         2
       Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 3 of 30




HOTEL EGG HARBOR TWP             :
                                 :
     AND                         :
                                 :
SSN EWING, LLC D/B/A ELEMENT     :
                                 :
     AND                         :
                                 :
SSN FORT BELVOIR, LLC D/B/A      :
HAMPTON INN & SUITES             :
                                 :
     AND                         :
                                 :
SSN NEWARK AIRPORT, LLC D/B/A :
HOME2 NEWARK AIRPORT             :
                                 :
     AND                         :
                                 :
SSN RUCHI HOTEL                  :
LAND DEVELOPMENT, LLC D/B/A      :
SPRING HILL SUITES               :
                                 :
     AND                         :
                                 :
SSN RUCHI SWEDESBORO, LLC D/B/A :
TOWNEPLACE SUITES SWEDESBORO :
                                 :
     AND                         :
                                 :
SSN RUCHI NEWARK, LLC D/B/A      :
CANDLEWOOD SUITES                :
                                 :
                      PLAINTIFF, :
                                 :
     V.                          :
                                 :
THE HARFORD MUTUAL INSURANCE     :
COMPANY                          :       COMPLAINT
                                 :
                   DEFENDANT. :          JURY TRIAL DEMANDED
                                     3
            Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 4 of 30




       Plaintiffs, SSN Hotel Management, LLC; SSN Voorhees, LLC d/b/a Holiday Inn Express,

LLC; SSN West Atlantic City, LLC d/b/a Comfort Inn West Atlantic Inn; Sahaj Anand Rehoboth

Hospitality, LLC d/b/a American Inn; Shree Swami Narayan, LLC d/b/a Red Roof Inn and Suites;

SSN Absecon, LLC d/b/a Days Inn Absecon; SSN Hershey, LLC d/b/a Inn Chocolate Avenue;

SSN Williamsport, LLC d/b/a Red Roof Inn Williamsport; Akshar Hospitality, LLC d/b/a

Hampton Inn-Swedesboro; Ghanshyam Hospitality, LLC d/b/a Hampton Inn Linden; Nilkanth

Hospitality, LLC d/b/a Home2 Hilton Kop; Sahaj Hospitality LLC d/b/a Residence Inn

Collegeville; Shree Hospitality, LLC d/b/a Hampton Inn; Shriji Hospitality, LLC d/b/a Fairfield

Inn Ewr; SSN Christiana d/b/a Four Points by Sheraton; SSN Egg Harbor, LLC d/b/a Days Hotel

Egg Harbor Twp; SSN Ewing, LLC d/b/a Element; SSN Fort Belvoir d/b/a Hampton Inn & Suites;

SSN Newark Airport, LLC d/b/a Home2 Newark Airport; SSN Ruchi Hotel Land Development,

LLC d/b/a Spring Hill Suites; SSN Ruchi Swedesboro, LLC d/b/a TownePlace Suites Swedesboro;

and SSN Ruchi Newark, LLC d/b/a Candlewood Suites, by way of Complaint, bring this action

against Defendant, The Harford Mutual Insurance Company, and allege as follows:

                                 NATURE OF THE CASE

       1.       Plaintiffs own and operate SSN Hotel Management, LLC; SSN Voorhees, LLC

d/b/a Holiday Inn Express, LLC; SSN West Atlantic City, LLC d/b/a Comfort Inn West Atlantic

Inn; Sahaj Anand Rehoboth Hospitality, LLC d/b/a American Inn; Shree Swami Narayan, LLC

d/b/a Red Roof Inn and Suites; SSN Absecon, LLC d/b/a Days Inn Absecon; SSN Hershey, LLC

d/b/a Inn Chocolate Avenue; SSN Williamsport, LLC d/b/a Red Roof Inn Williamsport; Akshar

Hospitality, LLC d/b/a Hampton Inn-Swedesboro; Ghanshyam Hospitality, LLC d/b/a Hampton

Inn Linden; Nilkanth Hospitality, LLC d/b/a Home2 Hilton Kop; Sahaj Hospitality LLC d/b/a

Residence Inn Collegeville; Shree Hospitality, LLC d/b/a Hampton Inn; Shriji Hospitality, LLC



                                              4
            Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 5 of 30




d/b/a Fairfield Inn Ewr; SSN Christiana d/b/a Four Points by Sheraton; SSN Egg Harbor, LLC

d/b/a Days Hotel Egg Harbor Twp; SSN Ewing, LLC d/b/a Element; SSN Fort Belvoir d/b/a

Hampton Inn & Suites; SSN Newark Airport, LLC d/b/a Home2 Newark Airport; SSN Ruchi

Hotel Land Development, LLC d/b/a Spring Hill Suites; SSN Ruchi Swedesboro, LLC d/b/a

TownePlace Suites Swedesboro; and SSN Ruchi Newark, LLC d/b/a Candlewood Suites, a group

of hotel properties located in Delaware, New Jersey, Pennsylvania, and Virginia.

       2.       To protect the hotels from property damage and the loss of income in the event of

a sudden suspension of operations for reasons outside of its control, Plaintiffs purchased

commercial multiple peril insurance from Defendant, The Harford Mutual Insurance Company,

including property coverage. Plaintiff’s insurance policy is an “all-risk” policy that provides

coverage for all non-excluded business losses. A copy of the policy is attached as Exhibit 1.

       3.       The policy expressly includes “Business Income” coverage which promises to pay

for loss due to the necessary suspension of operations following loss to property and “Civil

Authority” coverage which promises to pay for losses caused by a civil or governmental authority

that prohibits access to the Covered Properties.

       4.       The policy also provides “Extra Expense” coverage which promises to pay for

expenses incurred to minimize losses during the suspension of business operations.

       5.       On or about March 15, 2020, Plaintiffs were forced to suspend and/or reduce

business operations at their Pennsylvania hotels following an order from Pennsylvania Governor

Tom Wolf mandating the closure of all non-life sustaining businesses in the Commonwealth in an

effort to protect the public from the global pandemic caused by COVID-19, a highly contagious

respiratory virus that has upended daily life, infected more than 15,000,000 individuals throughout

the United States, and caused the death of over 280,000 individuals throughout the United States.



                                                   5
             Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 6 of 30




        6.       On or about March 21, 2020, Plaintiffs were forced to suspend or reduce business

operations at their New Jersey hotels following an order from New Jersey Governor Phil Murphy

mandating the closure of all non-life sustaining businesses in the state in an effort to protect the

public from the global pandemic caused by COVID-19, a highly contagious respiratory virus that

has upended daily life, infected more than 15,000,000 people throughout the United States, and

caused the death of over 280,000 individuals throughout the United States.

        7.       On or about March 24, 2020, Plaintiffs were forced to suspend or reduce business

operations at their Delaware hotels following an order from Delaware Governor John Carney

mandating the closure of all non-life sustaining businesses in the state in an effort to protect the

public from the global pandemic caused by COVID-19, a highly contagious respiratory virus that

has upended daily life, infected more than 15,000,000 people throughout the United States, and

caused the deaths of over 280,000 individuals throughout the United States.

        8.       On or about March 30, 2020, Plaintiffs were forced to suspend or reduce business

operations at their Virginia hotels following an order from Virginia Governor Ralph Northam

mandating the closure of all non-life sustaining businesses in the state in an effort to protect the

public from the global pandemic caused by COVID-19, a highly contagious respiratory virus that

has upended daily life, infected more than 15,000,000 people throughout the United States, and

caused the deaths of over 280,000 individuals throughout the United States.

        9.       Having faithfully paid the policy premiums, Plaintiffs made a claim for business

interruption, civil authority and/or extra expense coverage to recoup substantial, ongoing financial

losses directly attributed to a series of COVID-19 closure orders.

        10.      By letter dated May 29, 2020, Defendant wrongfully denied Plaintiffs’ claim. The

subject letter is attached at Exhibit 2.



                                                 6
          Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 7 of 30




       11.     Through this action, Plaintiffs seek a declaratory judgment pursuant to 28 U.S.C.

§2201 that the subject policy covers Plaintiffs’ financial losses due to the physical loss or damage

it has sustained, the limitations, restrictions and/or suspensions of its operations and state and/or

local orders mandating the closure of or otherwise prohibiting access to its business during the

COVID-19 pandemic. Plaintiffs further seek damages for breach of contract on the basis that

Defendant’s denial of coverage runs afoul of the plain language of the policy and/or the public

policy of the Commonwealths of Pennsylvania and Virginia, and the states of New Jersey and

Delaware.

                                         THE PARTIES

       12.     Plaintiff, SSN Hotel Management, LLC, is a corporation organized and existing

under the laws of Delaware with a physical address and/or principal place of business at 5159-

5161 W Woodmill Drive, Suite 15, Wilmington, Delaware 19808.

       13.     Plaintiff, SSN Voorhees, LLC d/b/a Holiday Inn Express, is a corporation

organized and existing under the laws of New Jersey with a physical address and/or principal

place of business at 121 Laurel Oak Rd, Voorhees, New Jersey 08043.

        14.    Plaintiff, SSN West Atlantic City, LLC d/b/a Comfort Inn West Atlantic Inn, is a

corporation organized and existing under the laws of New Jersey with a physical address and/or

principal place of business at 7079 E Black Horse Pike, Pleasantville, New Jersey 08232.

       15.     Plaintiff, Sahaj Anand Rehoboth Hospitality, LLC d/b/a American Inn, is a

corporation organized and existing under the laws of Delaware with a physical address and/or

principal place of business at 36012 Airport Road, Rehoboth Beach Delaware 19971.

       16.     Plaintiff, Shree Swami Narayan, LLC d/b/a Red Roof Inn and Suites is a




                                                 7
            Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 8 of 30




corporation organized and existing under the laws of Delaware with a physical address and/or

principal place of business at 1119 South College Avenue, Newark, Delaware 19713.

          17.     Plaintiff, SSN Absecon, LLC d/b/a Days Inn Absecon, is a corporation organized

    and existing under the laws of New Jersey with a physical address and/or principal place of

    business at 405 E. Absecon Blvd., Absecon, New Jersey 08201.

           18.    Plaintiff, SSN Hershey, LLC d/b/a Inn Chocolate Avenue, is a corporation

organized and existing under the laws of Pennsylvania with a physical address and/or principal

place of business at Rt 422 & 1 Sipe Avenue, Hershey, Pennsylvania 17033.1

          19.     Plaintiff, SSN Williamsport, LLC d/b/a Red Roof Inn Williamsport, is a

    corporation organized and existing under the laws of Pennsylvania with a physical address

    and/or principal place of business at 234 Montgomery Pike US Highway 15, Williamsport,

    Pennsylvania 17702.

          20.     Plaintiff, Akshar Hospitality, LLC d/b/a Hampton Inn-Swedesboro, is a

corporation organized and existing under the laws of New Jersey with a physical address and/or

principal place of business at 2 Pureland Drive, Swedesboro, New Jersey 08085.

          21.     Plaintiff, Ghanshyam Hospitality, LLC d/b/a Hampton Inn Linden, is a

    corporation organized and existing under the laws of New Jersey with a physical address and/or

    principal place of business at 501 W. Edgar Road, Linden, New Jersey 07036.

          22.     Plaintiff, Nilkanth Hospitality, LLC d/b/a Home2 Hilton Kop, is a corporation

organized and existing under the laws of Pennsylvania with a physical address and/or principal

place of business at 550 Dekalb Pike, King of Prussia, Pennsylvania 19406.




1
 SSN Hershey, LLC d/b/a Inn Chocolate Avenue hotel property is only a named insured under the 2020 policy,
attached as Exhibit 3.

                                                       8
           Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 9 of 30




        23.      Plaintiff, Sahaj Hospitality LLC, d/b/a Residence Inn Collegeville, is a

corporation organized and existing under the laws of Pennsylvania with a physical address

and/or principal place of business at 500 Campus Drive, Collegeville, Pennsylvania 19426.

        24.      Plaintiff, Shree Hospitality, LLC d/b/a Hampton Inn, is a corporation organized

and existing under the laws of Pennsylvania with a physical address and/or principal place of

business at 1582 Bee Line Highway, DuBois, Pennsylvania 15801.2

        25.      Plaintiff, Shriji Hospitality, LLC d/b/a Fairfield Inn Ewr, is a corporation

organized and existing under the laws of New Jersey with a physical address and/or principal

place of business at 618 Routes 1 & 9 South, Newark, New Jersey 07114.

        26.      Plaintiff, SSN Christiana d/b/a Four Points by Sheraton, is a corporation

organized and existing under the laws of Delaware with a physical address and/or principal place

of business at 56 S. Old Baltimore Pike, Newark, Delaware 19702.3

        27.      Plaintiff, SSN Egg Harbor, LLC d/b/a Days Hotel Egg Harbor Twp, is a

corporation organized and existing under the laws of New Jersey with a physical address and/or

principal place of business at 6708 Tilton Road, Egg Harbor Township New Jersey 08234.

        28.      Plaintiff, SSN Ewing, LLC d/b/a Element, is a corporation organized and existing

under the laws of New Jersey with a physical address and/or principal place of business at 1000

Sam Weinroth Road, Ewing Township, New Jersey 08628.




2
  Shree Hospitality, LLC d/b/a Hampton Inn hotel property is only a named insured under the 2019 policy, attached
as Exhibit 1
3
  SSN Christiana d/b/a Four Points by Sheraton hotel property is only a named insured under the 2020 policy,
attached as Exhibit 3.

                                                        9
          Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 10 of 30




         29.     Plaintiff, SSN Fort Belvoir d/b/a Hampton Inn & Suites, is a corporation

organized and existing under the laws of Virginia with a physical address and/or principal place

of business at 8843 Richmond Highway, Alexandria, Virginia 22309.4

         30.     Plaintiff, SSN Newark Airport, LLC d/b/a Home2 Newark Airport, is a

corporation organized and existing under the laws of New Jersey with a physical address and/or

principal place of business at 620 US Highway 1 & 9 South, Newark, New Jersey.

         31.     Plaintiff, SSN Ruchi Hotel Land Development, LLC d/b/a Spring Hill Suites, is a

corporation organized and existing under the laws of Pennsylvania with a physical address

and/or principal place of business at 875 Mancill Mill Road, King of Prussia, Pennsylvania

19406.

         32.     Plaintiff, SSN Ruchi Swedesboro, LLC d/b/a TownePlace Suites Swedesboro, is a

corporation organized and existing under the laws of New Jersey with a physical address and/or

principal place of business at 3 Pureland Drive, Swedesboro, New Jersey 08085.

         33.     Plaintiff, SSN Ruchi Newark, LLC d/b/a Candlewood Suites, is a corporation

organized and existing under the laws of New Jersey with a physical address and/or principal

place of business at 1101 S College Avenue, Newark, Delaware 19713.

         34.     At all relevant times, Defendant, The Harford Mutual Insurance Company, a

Maryland corporation, maintained a principal place of business at 200 N. Main Street, Bel Air

Maryland 21014.

                                             JURISDICTION




4
 SSN Fort Belvoir d/b/a Hampton Inn & Suites hotel property is only a named insured under the 2020 policy,
attached as Exhibit 3.

                                                      10
          Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 11 of 30




        35.         This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1332 because a complete diversity of citizenship exists between Plaintiffs and Defendant and the

amount in controversy is greater than $75,000.

        36.         Plaintiffs are citizens of Delaware, New Jersey, Pennsylvania, and Virginia.

        37.         Defendant is a citizen of Maryland.

        38.         This Court has personal jurisdiction over Defendant because at all relevant times,

Defendant engaged in substantial business activities in and derived substantial revenue from

business activities within the Commonwealth of Pennsylvania, including soliciting, transacting

and conducting insurance business (including the subject policy) and administering claims within

the Commonwealth. Defendant has purposely availed themselves of the privilege of conducting

business in this forum by maintaining continuous and systematic contacts with this forum.

        39.         Venue is proper in this District pursuant to 28 U.S.C. §1391(b)(2) because a

substantial portion of the acts which gave rise to this lawsuit occurred in this District. Venue is

also proper pursuant to 28 U.S.C. §1391(b)(3) because Defendant is subject to personal jurisdiction

in this District.

                                      FACTUAL BACKGROUND

A) PLAINTIFF’S INSURANCE COVERAGE

        40.         On or about May 1, 2019, Defendant entered into a contract of insurance with the

Plaintiffs, whereby Plaintiffs agreed to make payments to Defendant in exchange for Defendant’s

promise to indemnify the Plaintiffs for losses, including, but not limited to, business income losses

at their locations in Delaware, New Jersey, Pennsylvania, and Virginia (the “Covered Properties”),

which are owned, managed, and/or controlled by the Plaintiffs. See Exhibit 1.




                                                    11
           Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 12 of 30




          41.     On or about May 1, 2020, Defendant entered into a contract of insurance with the

Plaintiffs, whereby Plaintiffs agreed to make payments to Defendant in exchange for Defendants’

promise to indemnify the Plaintiffs for losses, including, but not limited to, business income losses

at their locations in Delaware, New Jersey, Pennsylvania, and Virginia (the “Covered Properties”),

which are owned, managed, and/or controlled by the Plaintiffs. The 2020-2021 Policy has been

attached hereto as Exhibit 3.5

          42.      The Covered Properties are insured under Policy number 9185956, issued by

Defendant (hereinafter the “Policy”).

          43.     Plaintiffs did not participate in the drafting or negotiation of the words used in the

Policy.

          44.     As the insured, Plaintiffs had no leverage or bargaining power to alter or negotiate

the terms of the Policy.

          45.     The Policy provides, (among other things), property, business personal property,

business income and extra expense, civil authority coverage, and additional coverages.

          46.     Plaintiffs faithfully paid the policy premiums and reasonably expected that the

business interruption, extra expense, and/or civil authority coverage provided by Defendant would

protect against losses in the event of loss or damage to property, including in a pandemic, or that

state and/or local officials ordered the closure of its business due to public safety concerns.

          47.     Defendant agreed to pay for the actual loss of Business Income “you sustain due to

the necessary suspension of your operations…The suspension must be caused by ‘direct physical

loss of or direct physical damage’ to property at premises which are described in the Declarations


5
 When Plaintiffs first suffered their loss, the policy attached hereto as Exhibit 1 was in effect as its policy period
was May 1, 2019 through May 1, 2020. Attached hereto as Exhibit 3 is the policy that is currently in effect from
May 1, 2020 through May 1, 2021. The policy attached as Exhibit 3 was issued by the same Defendant and is the
same in all material respects. The two policies will hereinafter be noted as “policy” throughout this Complaint.

                                                           12
         Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 13 of 30




and for which a Business Income Limit of Insurance is shown in the Declarations,...” Exh. 1,

Section A. 2(b)., Business Income and Extra Expense Coverage Form, (p. 91 of pdf). Covered

Cause of Loss means “direct physical loss unless the loss is excluded or limited in this policy.”

Exhibit 1, Section A, Causes of Loss - Special Form, (p. 106 of pdf).

        48.     “Business income” means net income (net profit or net loss) before income taxes

that Plaintiff would have earned or incurred. Exh. 1, Business Income (and Extra Expense)

Coverage Form Section A.1. a (p. 91 of pdf).

        49.     In the Business Income (and Extra Expense) Coverage Form, Defendant also

agreed to pay necessary and reasonable Extra Expense that Plaintiff incurred due to the necessary

interruption of its business operations during the “period of restoration” that the insureds would

not have incurred if there had been no direct physical loss or direct physical damage to the Covered

Property. Id.

        50.     “Business income” means net income (or loss) before tax that Plaintiff would have

earned as well as continuing normal operating expenses incurred. Id.

        51.     In the Business Income (and Extra Expense) Coverage Form, Defendant also agreed

to “pay for the actual loss of ‘Business Income’” that Plaintiff sustains “and the actual, necessary

Extra Expense caused by action of civil authority that prohibits access to the ‘described premises’

provided that access to the area immediately surrounding the damaged property is prohibited by civil

authority as a result of the damage…and the action of civil authority is taken in response to dangerous

physical condition… Exh. 1, Business Income (and Extra Expense) Coverage Form, A. 5. a. (p. 92 of

pdf).

        52.     “Extra expense” includes expenses to avoid or minimize the suspension of business,

continue operations, and to repair or replace property. Id.



                                                  13
         Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 14 of 30




        53.     Within the insurance industry and unknown to Plaintiff, the word “loss” and the

word “damage” have customary usage more expansive than “loss” and “damage” as used in

Defendant’s denial letter and includes “contamination”.

        54.     The words “loss” and/or “damage” are not defined in the policy, are used for

different purposes within the policy, and have more than one potential meaning.

        55.     “Loss” and/or “damage” are not synonymous.

        56.     In this policy “damage” is used with the disjunctive “or” when paired with “loss”

and therefore must have a different meaning than “loss”.

        57.     The words “loss” and “damage” are ambiguous as used by Defendant.

        58.     The word “damage” should be interpreted to have its normal and ordinary

meaning: physical harm that impairs the value, usefulness or normal function of something.6

        59.     The COVID-19 virus causes direct physical damage, as well as indirect non-

physical damage, as that word is commonly used.

        60.     The word “loss” should be interpreted to have its normal and ordinary meaning.

        61.     Loss has been defined as follows:

                a. Loss is the fact of no longer having something or having less of it than
                   before.7

                b. Loss is the disadvantage you suffer when a valuable and useful thing is
                   taken away.8

                c. Decrease in amount, magnitude or degree.9

                d. The amount of an insured’s financial detriment by death or damage that
                   the insurer is liable for.10


6
  https://www.lexico.com/definition/damage
7
  https://www.collinsdictionary.com/us/dictionary/english/loss
8
  https://www.collinsdictionary.com/us/dictionary/english/loss
9
  https://www.merriam-webster.com/dictionary/loss
10
   https://www.merriam-webster.com/dictionary/loss

                                                   14
         Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 15 of 30




       62.       Loss, as that word is commonly used, need neither be direct nor physical.

       63.       The Business Income, Extra Expense and Civil Authority provisions of the Policy

were triggered by damage and loss caused by COVID-19, the related closure orders issued by

local, state and federal authorities, and Plaintiff’s inability to use and/or restricted use of the

Covered Property.

B) THE COVID-19 PANDEMIC

       64.       On March 11, 2020, the World Health Organization officially declared COVID-19

a global pandemic.

       65.       COVID-19 is a cause of real physical loss and damage to Covered Property.

       66.       COVID-19 is a physical substance.

       67.       COVID-19 remains stable and transmittable in aerosols for up to three hours, up to

24 hours on cardboard and up to two to three days on plastic and stainless steel.11

       68.       The ability of the deadly virus to physically infect and remain on surfaces of objects

or materials, i.e. “fomites,” for up to twenty-eight (28) days has prompted health officials in

countries like China, Italy, France and Spain to disinfect and fumigate public areas before

reopening them.

       69.       To avoid the increased risk of contracting the virus in congregate environments, the

U.S. Centers for Disease Control and Prevention (“CDC”) has advised against gatherings of more

than 10 people

       70.       As of the date of this filing, every state has enacted measures to mitigate the spread

of COVID-19.

C) THE COVERED CAUSE OF LOSS


11
  See e.g. https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces (last
accessed May 23, 2020).

                                                  15
           Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 16 of 30




   1) Physical Loss

          71.   Plaintiffs suffered direct physical loss of or damage to the Covered Properties.

          72.   The direct physical loss of or damage to the Covered Properties was the result of a

Covered Cause of Loss.

          73.   Losses due to the COVID-19 pandemic are a Covered Cause of Loss under the

Policy.

          74.   The presence of virus or disease can constitute physical damage to property, as the

insurance industry has recognized since at least 2006. When preparing so-called “virus” exclusions

to be placed in some policies, but not others, the insurance industry drafting arm, Insurance

Services Office, Inc. (“ISO”), circulated a statement to state insurance regulators that stated as

follows:

                Disease-causing agents may render a product impure (change its
                quality or substance), or enable the spread of disease by their
                presence on interior building surfaces or the surfaces of personal
                property. When disease-causing viral or bacterial contamination
                occurs, potential claims involve the cost of replacement of property
                (for example, the milk), cost of decontamination (for example,
                interior building surfaces), and business interruption (time element)
                losses. Although building and personal property could arguably
                become contaminated (often temporarily) by such viruses and
                bacteria, the nature of the property itself would have a bearing on
                whether there is actual property damage.
          75.   The COVID-19 pandemic caused direct physical loss of or direct physical damage

to the Covered Properties under the Policy.

          76.   The risk of COVID-19 entering the Covered Property and contaminating the

surfaces is direct physical loss of and damage to the Covered Property.

          77.   The COVID-19 pandemic renders the Covered Properties unsafe, uninhabitable,

damaged, or otherwise unfit for its intended use, which constitutes direct physical loss.

                                                 16
         Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 17 of 30




       78.     The COVID-19 pandemic caused direct physical loss of or damage to the property

within one mile of the Covered Property.

       79.     Plaintiff’s loss of use of the Covered Property constitutes direct physical loss.

       80.     Plaintiff’s restriction of use of the Covered Property constitutes direct physical loss.

       81.     The “COVID-19 Effect” also produces physical loss of and damage to the property.

       82.     Social anxiety over public health and society’s change in perception that indoor

establishments are unsafe due to COVID-19 creates “physical loss and damage” for purposes of

commercial property coverage.

       83.     The public’s and customers’ change in perception is the functional equivalent of

damage of a material nature or an alteration in physical composition.

       84.     Plaintiff’s business income loss coverage within the Policy was triggered.

   2) Civil Authority Orders

       85.     The presence of COVID-19 has prompted civil authorities throughout the country

to issue orders mandating the suspension of non-essential businesses across a wide range of

industries, including civil authorities with jurisdiction over Plaintiff’s business.

       86.     On March 6, 2020, Pennsylvania Governor Tom Wolf signed an emergency disaster

declaration triggering a public health state of emergency in the Commonwealth due to COVID-

19. See the Declaration attached as Exhibit 4.

       87.     On March 19, 2020, Governor Wolf issued an Order requiring all non-life

sustaining businesses in the Commonwealth to cease operations and close all physical locations

until further notice. Life-sustaining businesses that were permitted to remain open were required

to follow “social distancing practices and other mitigation measures defined by the Centers for

Disease Control.” See the Order attached as Exhibit 5.



                                                  17
         Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 18 of 30




       88.       On March 23, 2020, Governor Wolf issued a Stay-at-Home Order for residents of

Philadelphia, Allegheny, Bucks, Chester, Delaware, Monroe and Montgomery Counties. See the

Order attached as Exhibit 6.

       89.       On April 1, 2020, Governor Wolf extended the Stay-at-Home Order to the entire

Commonwealth of Pennsylvania. See the Order attached as Exhibit 7.

       90.       On March 12, 2020, Virginia Governor Ralph S. Northam signed Executive Order

51 declaring a disaster emergency in the State of Virginia due to COVID-19. See, the Executive

Order attached as Exhibit 8.

       91.       On March 23, 2020, Governor Northam signed Executive Order 53 requiring all

non-essential businesses to utilize any telecommuting or work from home procedures and to reduce

the in-person workforce at any work locations to 10% of the business establishment. See, the

Executive Order attached at Exhibit 9.

       92.       On March 30, 2020, Governor Northam issued a Stay-at-Home Order for all

residents of the Commonwealth of Virginia. See the Order attached as Exhibit 10.

       93.       On March 9, 2020, New Jersey Governor Phil Murphy issued Executive Order No.

103, declaring a State of Emergency in New Jersey as a result of COVID-19. Order 103 attached

as Exhibit 11.

       94.       On March 16, 2020, Governor Murphy issued Executive Order No. 104, declaring

it “necessary to limit the unnecessary movement of individuals in and around their communities

and person-to-person interactions.” Order 104 attached as Exhibit 12.

       95.       On March 21, 2020, Governor Murphy issued a Stay-at-Home Order for all

residents of the State of New Jersey. See the Order attached as Exhibit 13.




                                               18
         Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 19 of 30




       96.       On March 12, 2020, Delaware Governor John Carney signed an Executive Order

declaring a disaster emergency in the State of Delaware due to COVID-19. See the Order attached

as Exhibit 14.

       97.       On March 16, 2020, Governor Carney issued Executive Order, recommending “halt

gatherings of 50 people or more” Order attached as Exhibit 15.

       98.       On March 22, 2020, Governor Carney issued a Stay-at-Home Order for all residents

of the State of Delaware. See the Order attached as Exhibit 16.

       99.       These Orders and proclamations, as they relate to the closure of all “non-essential

businesses” evidence an awareness on the part of both state and local governments that COVID-

19 causes damage to property. This is particularly true in places such as Plaintiff’s business where

the requisite contact and interaction causes a heightened risk of the property becoming

contaminated by COVID-19.

       100.      Plaintiffs’ business income loss was triggered with each restrictive civil authority

action and/or publication of a restrictive civil authority order which prohibited or limited access to

the Covered Properties.

       101.      COVID-19 caused direct physical loss of or damage to property in the area

immediately surrounding and within one mile of the Covered Premises.

       102.      COVID-19 rendered property within one mile of the Covered Property unsafe,

uninhabitable, damaged, and/or otherwise unfit for its intended use.

       103.      The Civil Authority Orders were implemented to prevent the spread of COVID-19

by prohibiting and/or limiting people from entering the Covered Property because of (a) actual and

immediate risk of loss and damage to the Property and other property in the immediate vicinity;




                                                  19
         Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 20 of 30




(b) characteristics of the Covered Property; and (c) the high probability that further contamination

and damage would occur if access to the Property was not limited.

       104.    Further, Plaintiffs’ Covered Properties suffered “direct physical loss or direct

physical damage” due to these Governors’ orders (and other local governmental orders) mandating

that Plaintiffs limit their primary use of the Covered Properties. The Governors’ Orders, in and of

themselves, constitute a Covered Cause of Loss within the meaning of the Policy.

D) IMPACT ON PLAINTIFF

       105.    On or about March 15, as a direct result of the COVID-19 pandemic and closure

Orders referenced herein, Plaintiff was forced to severely limit and restrict the activities of their

Pennsylvania, New Jersey, Delaware and Virginia properties.

       106.    Because people - employees, guests, and others - frequent all areas of Plaintiffs’

properties, the Covered Properties are contaminated and would continue to be contaminated if the

business continued to operate at full capacity.

       107.    Because business is conducted in an enclosed building, the Covered Properties are

contamination zones and sustained physical loss and damage, as respiratory droplets are more

likely to remain in the air or infect surfaces within the Covered Properties for far longer or with

significantly increased frequency as compared to facilities with open-air ventilation.

       108.    Plaintiffs’ business is also highly susceptible to rapid person-to-property transmission

of the virus, and vice-versa, because the activities of the employees and the users require them to

interact in close proximity to the property and to one another.

       109.    The virus is physically impacting the Covered Properties. Any effort by the

Defendant to deny the reality that the virus has caused physical loss and damage would constitute




                                                  20
           Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 21 of 30




a false and potentially fraudulent misrepresentation that could endanger the Plaintiff and the

public.

          110.   As a direct result of the COVID-19 pandemic and the Closure Orders, Plaintiffs

have incurred, and continue to incur, among other things, direct physical loss of or damage to

property, a substantial loss of business income and additional expenses covered under the Policy.

          111.   The covered losses incurred by Plaintiffs and owed under the Policy increase daily.

          112.   Plaintiffs submitted a claim to Defendant under the Policy due to the presence of

COVID-19 and the closure orders described herein.

          113.   On May 29, 2020, Defendant wrongfully denied Plaintiff’s claim. Exh. 2.

          114.   A declaratory judgment that the Policy provides coverage will ensure that

Plaintiffs’ reasonable expectations of coverage are met and prevent Plaintiffs from being left

without vital coverage acquired to ensure the survival of the business.

          115.   A declaratory judgment that the Policy provides coverage will also further the

public policy of this Commonwealth.

E) THE VIRUS EXLUSION

          116.   The Policy contains a coverage exclusion for “loss or damage caused by or resulting

from any virus, bacterium or other microorganism” (Form CP 01 40 07 06) (the “Virus

Exclusion”).

          117.   The Virus Exclusion does not preclude coverage for Plaintiff’s claim under the

Policy.

          118.   To the extent that the governmental orders, in and of themselves, constitute direct

physical loss of or damage to Plaintiff’s Covered Properties, and/or preclusion of access to the




                                                 21
         Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 22 of 30




Covered Properties because of a Civil Authority order related to damage to nearby properties, the

Virus Exclusion simply does not apply.

       119.    Even if it were applicable, the Virus Exclusion does not exclude payment of

expenses. By its very terms, the Virus Exclusion in the policy only applies to “loss or damage”

and not expenses.

       120.    The Business Income, Civil Authority, and Extra Expense coverage forms

specifically refer to recovery under the policy for “expenses” as distinct from loss of income.

       121.    Because the Virus Exclusion only excludes coverage for “loss or damage” and does

not exclude coverage for “expense”, the exclusion does not apply to the expenses incurred and

covered under the policy due to the suspension of operations related to both the damage caused by

the presence of the virus or the suspension of operations caused by the civil authority orders.

       122.    The insurance industry, through the ISO, and including Defendant, understood that

the presence of a virus caused damage to property which would trigger coverage under the business

income or Civil Authority coverage forms.

       123.    Nevertheless, through the ISO, the industry represented to the Insurance

Department that there was no coverage for damage caused by viruses under the ISO policies, and

therefore, the virus exclusion did not change the policy or reduce coverage. No premium reduction

was associated with the addition of the virus exclusion.

       124.    Plaintiffs did not negotiate for the inclusion of the Virus Exclusion.

       125.    Plaintiffs did not receive any premium reduction for the inclusion of the Virus

Exclusion.

       126.    Plaintiffs did not receive any benefit or consideration for the inclusion of the Virus

Exclusion.



                                                22
         Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 23 of 30




       127.    Plaintiffs did not receive the benefit of any bargain related to the Virus Exclusion.

       128.    Defendant received the unilateral benefit of excluding coverage for a risk while also

receiving the same or even greater premium for the lesser coverage.

       129.    A business and/or property owner who was even aware of the virus exclusion would

conclude that the exclusion related to liability claims against the insured for transmitting the virus,

not property damage claims.

       130.    Defendant should be estopped from enforcing the Virus Exclusion, on principles of

regulatory estoppel, as well as general public policy.

       131.    In 2006, two insurance industry trade groups, Insurance Services Office, Inc.

(“ISO”) and the American Association of Insurance Services (“AAIS”), represented hundreds of

insurers in a national effort to seek approval from state insurance regulators for the adoption of the

Virus Exclusion.

       132.    In their filings with the various state regulators, on behalf of the insurers, ISO and

AAIS represented that the adoption of the Virus Exclusion was only meant to “clarify” that

coverage for “disease-causing agents” has never been in effect, and was never intended to be

included, in the property policies.

       133.    Specifically, in its “ISO Circular” dated July 6, 2006 and entitled “New

Endorsements Filed to Address Exclusion of Loss Due to Virus or Bacteria,” ISO represented to

the state regulatory bodies that:

                   While property policies have not been a source of recovery for
                   losses involving contamination by disease-causing agents, the
                   specter of pandemic or hitherto unorthodox transmission of
                   infectious material raises the concern that insurers employing
                   such policies may face claims in which there are efforts to expand
                   coverage to create sources of recovery for such losses, contrary
                   to policy intent.



                                                  23
         Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 24 of 30




       134.    Similarly, AAIS, in its “Filing Memorandum” in support of the Virus Exclusion,

represented:

                  Property policies have not been, nor were they intended to be, a
                  source of recovery for loss, cost or expense caused by disease-
                  causing agents. With the possibility of a pandemic, there is
                  concern that claims may result in efforts to expand coverage to
                  create recovery for loss where no coverage was originally
                  intended . . .

                  This endorsement clarifies that loss, cost, or expense caused by,
                  resulting from, or relating to any virus, bacterium, or other
                  microorganism that causes disease, illness, or physical distress or
                  that is capable of causing disease, illness, or physical distress is
                  excluded…

       135.    The foregoing representations made by the insurance industry were false.

       136.    By 2006, the time of the state applications to approve the Virus Exclusion, courts

had repeatedly found that property insurance policies covered claims involving disease-causing

agents, and had held on numerous occasions that any condition making it impossible to use

property for its intended use constituted “physical loss or damage to such property.”

       137.    Upon information and belief, the insurance department relied on the industry's and

Defendant’s representation when the department approved the Virus Exclusion for inclusion in

standard comprehensive policies without a reduction in premiums to balance a reduction in

coverage.

       138.    The foregoing assertions by the insurance industry (including Defendant), made to

obtain regulatory approval of the Virus Exclusion, were misrepresentations and for this reason,

among other public policy concerns, Defendant should now be estopped from enforcing the Virus

Exclusion to avoid coverage of claims related to the COVID-19 pandemic.

       139.    In securing approval for the adoption of the Virus Exclusion by misrepresenting to

the state regulators that the Virus Exclusion would not change the scope of coverage, Defendant

                                                 24
           Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 25 of 30




effectively narrowed the scope of the insuring agreement without a commensurate reduction in

premiums charged.

          140.   Defendant’s Form Virus Exclusion is essentially the same exclusion as the

exclusion promoted by ISO and AAIS.

          141.   Under the doctrine of regulatory estoppel, the Court should not permit Defendant

to benefit from this type of duplicitous conduct before the state regulators.

          142.   Upon information and belief, Defendant has denied, or will deny, all claims for

coverage under their “all-risk” property damage policies issued by Defendant.

          143.   Defendant’s denial of lost business income claims left Plaintiff and similarly

situated business without vital coverage acquired to ensure the survival of their business during

the suspension of operations.

          144.   Meanwhile, Defendant receives the benefit of an exclusion for which Plaintiffs and

similarly situated insureds received no bargain, reduction of premiums or any benefit whatsoever


                                      CAUSES OF ACTION

                                           COUNT I
                                      DECLARATORY RELIEF



          145.   Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein.

          146.   The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).


                                                 25
         Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 26 of 30




       147.     Declaratory relief is intended to minimize “the danger of avoidable loss and

unnecessary accrual of damages.” 10B Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

Federal Practice and Procedure § 2751 (3d ed. 1998).

       148.     Plaintiffs request a Declaratory Judgment to affirm that the Policy provides

business income coverage because of losses attributable to civil authority actions, and because the

denial violates public policy.

       149.     Plaintiffs’ interest in the Policy and the declaratory relief sought is direct,

substantial, quantifiable, and immediate.

       150.     An actual controversy has arisen between Plaintiffs and Defendant as to the rights,

duties, responsibilities and obligations of the parties under the Policy to reimburse Plaintiffs for its

business income loss. Plaintiffs contends and, upon information and belief, Defendant disputes

and denies that:

              a. The closure Orders described herein constitute a prohibition of access to
                 the Covered Properties;

              b. The prohibition of access by the closure Orders described herein has
                 specifically prohibited access as defined in the Policy;

              c. The closure Orders described herein trigger coverage;

              d. Plaintiff sustained direct physical loss of or damage to the Covered
                 Properties under the Policy;

              e. The Policy provides coverage to Plaintiffs for any current and future
                 closures due to physical loss or damage directly or indirectly resulting from
                 COVID-19 under the Civil Authority Coverage;

              f. The Policy provides business income coverage in the event that COVID-
                 19 has directly or indirectly caused a loss or damage at the insured premises
                 or immediate area of the Covered Properties;




                                                  26
           Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 27 of 30




                 g. The Virus Exclusion is void as against public policy as it pertains to the
                    civil authority orders described herein;

                 h. The Virus Exclusion does not apply to business income loss or losses from
                    an order of a civil authority; and

                 i. Defendants are estopped from enforcing the Virus Exclusion.

          151.     Resolution of the duties, responsibilities and obligations of the Parties is necessary

as no adequate remedy at law exists and a judicial declaration is required to resolve the dispute and

controversy.

                                          COUNT II
                           BREACH OF CONTRACT - COMPENSATORY RELIEF

          152.     Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein.

          153.     At all times relevant hereto, Plaintiffs were an insured under the Policy with

Defendant.

          154.     Plaintiffs purchased, elected and paid premiums to Defendant for the property,

business income and extra expense, civil authority, and additional coverages applicable to the

losses claimed in this action.

          155.     All the information regarding the insureds’ businesses and risks thereof was known

to the Defendant when the Policy was issued.

          156.     Plaintiffs are entitled to recover all losses caused by COVID-19 and/or civil

authority orders.

          157.     Defendant was advised of Plaintiffs’ claims and demand for coverage under the

Policy.

          158.     Plaintiffs complied with all requirements of the Policy.


                                                    27
         Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 28 of 30




       159.     Defendant is duty-bound and obligated to act in good faith towards the insured

under the Policy to make fair and reasonable efforts and offers to resolve Plaintiffs’ claim.

       160.     Defendant breached the terms and provisions of the Policy by denying the claims

of Plaintiffs for all losses caused by COVID-19 and the civil authority orders.

       161.     The breach of the indemnification obligations under the Policy by Defendant have

caused Plaintiffs to suffer loss and harm.

       162.     Defendant is required to pay Plaintiffs all covered losses caused by COVID-19 and

civil authority orders including business income, extra expense, contamination, civil authority and

other coverages under the Policy.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs request that the Court enter judgment against the Defendant and declare,

as a matter of law, the following:

              a. The civil authority orders prohibit access to Plaintiff’s Covered
                 Properties;

              b. The civil authority orders “prohibit access” as defined in the Policy;

              c. The civil authority coverage applies to Plaintiff due to physical loss
                 or damage at the insured premises or other premises in the
                 immediate area of the Covered Properties;

              d. The Plaintiff is entitled to coverage for business income loss caused
                 by the referenced orders;

              e. Plaintiff sustained direct physical loss of or damage to the Covered
                 Properties under the Policy;

              f. The inability to use the insured premises amounts to a physical loss
                 or damage as defined in the Policy;




                                                  28
         Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 29 of 30




            g. Defendants’ denial of coverage for losses caused by the referenced
               civil authority orders violates public policy;

            h. Defendants’ denial of coverage for losses caused by the referenced
               civil authority orders amounts to a breach of contract;

            i. The Virus Exclusion is void as against public policy as it pertains
               to the closure orders described herein;

            j. The Virus Exclusion does not apply to business income loss or
               losses from an order of a civil authority; and

            k. Defendants are estopped from enforcing the Virus Exclusion.

       Plaintiffs further seek an Order requiring Defendant to pay Plaintiffs all covered losses

caused by loss of access to the Covered Properties including business income, extra expense,

contamination, civil authority, and other coverages under the Policy; and such other relief as the

Court deems appropriate.




                                               29
       Case 2:20-cv-06228-CFK Document 1 Filed 12/10/20 Page 30 of 30




                                 JURY TRIAL DEMANDED


      Plaintiff demands a trial by jury on all issues so triable.



Dated: December 10, 2020                              Respectfully submitted,

                                                      ANAPOL WEISS




                                                      ________________________
                                                      Sol H. Weiss, Esquire
                                                      James R. Ronca, Esquire
                                                      Gregory S. Spizer, Esquire
                                                      Stanford B. Ponson, Esquire
                                                      Paola Pearson, Esquire
                                                      One Logan Square
                                                      130 N. 18th Street, Suite 1600
                                                      Philadelphia, PA 19103
                                                      sweiss@anapolweiss.com
                                                      jronca@anapolweiss.com
                                                      gspizer@anapolweiss.com
                                                      sponson@anapolweiss.com
                                                      ppearson@anapolweiss.com


                                                      Counsel for Plaintiff




                                                30
